DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant traversed the election/restriction requirement of 12/10/2020 in their reply filed on 01/04/2021, accordingly, applicant’s traversal is acknowledged.  The traversal is on the ground(s) that all the Species are obvious variants of each other and all of the Sub-species are obvious variants of each other.  
This is found persuasive.
Because applicant has stated, on the record, in their reply filed on 01/04/2021, that all the Species are obvious variants of each other and all of the Sub-species are obvious variants of each other, then the examiner has withdrawn the election/restriction requirement mailed on 12/10/2020. 

The status of the claims for this application is as follows.  


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/21/2019 and 03/12/2020 were considered by the examiner.

Drawings
The original drawings were received on 07/30/2018.  
The replacement drawing(s) were received on 01/04/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ford et al. (US 8740261), (hereinafter, Ford).

At the outset, the applicant is reminded that:
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    832
    281
    media_image1.png
    Greyscale


5having a zero dead volume fitting detail (see the detail in the Fig. above where the two members abut), the zero dead volume fitting detail having a zero dead volume fitting detail pilot (see the pilot), the zero dead volume fitting detail pilot terminating at a zero dead volume fitting detail pilot bottom (see the bottom), the zero dead volume fitting detail pilot having a zero dead volume fitting10 detail pilot length (see the length), the zero dead volume fitting detail having a zero dead volume fitting detail ferrule seat (see 258), the high pressure capillary tubing connector system comprising: 
a main body (204),15the main body having a main body tubing bore (see the bore) therethrough sized to a tubing, the main body having a main body counter internal bore at a main body first end, the main body internal counter bore (see the bore) having a main body internal counter bore diameter sized to receive a primary seal (the seal of 52, alternatively, 52 and 48), the main body internal counter bore having a main body internal counter bore depth (see the depth)20 sufficient to retain the primary seal in the absence of the tubing, the main body adapted to engage the zero dead volume fitting, the primary seal, the primary seal having a primary seal bore (see the bore) therethrough, sized for clearance of the tubing,11 the primary seal having a primary seal first driving face adapted to contact a main body first end face of the main body internal counter bore, the primary seal having a primary seal first section sized to fit the main body internal counter bore and to extend beyond the main body internal counter bore,5 the primary seal having a primary seal first outer diameter equivalent or greater 
a ferrule (216), 15the ferrule encircling to the tubing, the ferrule having a ferrule first end, the ferrule having a ferrule wedge-shaped conical section sized to contact the zero dead volume fitting detail ferrule seat proximate the ferrule first end at a point of contact,20 the ferrule having a ferrule second end face, 
a retaining member (212), the retaining member adapted engage the main body to removably apply force against the ferrule second end face, 12 the retaining member adapted to maintain position relative to the zero dead volume fitting while maintaining the ferrule first end at the point of contact. 5  
Re Clm 2: Ford discloses (see the Figs. 8A-8C and the Fig. above) wherein the retaining member is a nut (212 is a nut) having an external threaded surface and wherein the main body includes a nut (234) having an internally threaded surface and an externally threaded surface and wherein the zero dead volume fitting includes an internally threaded surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (such as .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JAMES A LINFORD/Examiner, Art Unit 3679                                                                                                                                                                                                        01/28/2021